Case: 19-20755      Document: 00515761453          Page: 1    Date Filed: 03/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 1, 2021
                                    No. 19-20755
                                                                         Lyle W. Cayce
                                                                              Clerk
   Charles E. Lusk,

                                                             Plaintiff—Appellant,

                                         versus

   Carlisietta R. Warner, Sergeant, O.B. Ellis I Unit; Alicia
   Scott, Property Officer, O.B. Ellis I Unit,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:18-CV-831


   Before Stewart, Graves and Higginson, Circuit Judges.
   Per Curiam:*
          Charles E. Lusk, Texas prisoner # 1964427, has moved for leave to
   proceed in forma pauperis (IFP) in this appeal from the denial of his motion
   under Fed. R. Civ. P. 60(b)(6) for relief from the district court’s judgment
   dismissing his civil rights action.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20755      Document: 00515761453           Page: 2   Date Filed: 03/01/2021




                                     No. 19-20755


          By moving this court for leave to proceed IFP, Lusk is challenging the
   district court’s determination that his appeal is not taken in good faith. Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). A motion for leave to proceed
   IFP on appeal “must be directed solely to the trial court’s reasons for the
   certification decision.” Id. at 202. This court’s inquiry into good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citation omitted).
          Lusk has failed to show that he has a nonfrivolous argument that the
   district court abused its discretion in determining that Lusk had failed to
   identify extraordinary circumstances justifying relief and that his Rule
   60(b)(6) motion had not been filed within a reasonable time. See Hess v.
   Cockrell, 281 F.3d 212, 215-16 (5th Cir. 2002). The motion for leave to
   proceed IFP on appeal is DENIED, and the appeal is DISMISSED AS
   FRIVOLOUS. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24.




                                          2